DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/21 has been entered.
	
Response to Amendment
The amendment filed on 01/20/21 has been entered. Claims 1-28 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2010/0161557) in view of Pandit (US 2017/0123935) and further in view of Lopez (US 10,140,185) and Gupta (US 10,339,101) and Nallathambi (US 2016/0139836) and Havewala (US 2013/0073819).
Regarding claim 1, Anderson discloses:
A method for managing data in a file system over a network using one or more processors that execute instructions to perform actions, comprising:
instantiating a file system engine to perform further actions, including:
providing an object from the file system that has one or more parent objects at least by ([0026] “The data storage system may include a hierarchical data storage structure with directory nodes and file nodes in a tree structure, at least some of said directory nodes having a plurality of file nodes as children; a snapshot identifier associated with a directory to designate a snapshot as of a given time, the snapshot including the directory and all subdirectories, if any, and all files under the directory; and the same snapshot identifier associated with each of the subdirectories, if any, and files under the directory.” [0075] “FIG. 2A illustrates one embodiment of a file system hierarchy indicating one embodiment of snapshots taken on the file system hierarchy. As shown, each of the files and directories within the file system 200 is assigned a unique identifier referred to as a Logical Inode Number (“LIN”). The LIN uniquely refers to the on-disk data structures for the file or directory. For example, the LIN associated with /ifs is 2. Accordingly, this inode will be referred to herein as inode two.” [0076] “As depicted, the root of the file system 200 is /ifs 201. From here, files and directories branch outward, each with a corresponding inode. In one embodiment, inodes that correspond to directories may have one or more child inodes and possibly even one or more grandchild, great-grandchild inodes, and/or other descendents.”) and the objects are the files/directories in a hierarchy 
wherein each object includes one or more entities at least by ([0060] “A directory, similar to a file, is a collection of data stored in one unit under a directory name. A directory, however, is a specialized collection of data regarding elements in a file system. In one embodiment, a file system is organized in a tree-like structure. Directories are organized like the branches of trees. Directories may begin with a root directory and/or may include other branching directories. Files resemble the leaves or the fruit of the tree”) and each of the objects are files or directories which each include at least one or more files (entities).
generating a first snapshot in a current epoch, wherein the first snapshot is based on the object and one or more descendants of the object at least by ([0024] “The method may include creating a first snapshot file version of a current file when a snapshot of a portion of data in the data storage structure which includes said file is taken” [0026] “The data storage system may include a hierarchical data storage structure with directory nodes and file nodes in a tree structure, at least some of said directory nodes having a plurality of file nodes as children; a snapshot identifier associated with a directory to designate a snapshot as of a given time, the snapshot including the directory and all subdirectories, if any, and all files under the directory; and the same snapshot identifier associated with each of the subdirectories, if any, and files under the directory.” [0067] “In one embodiment, when a snapshot is created, it is created in constant time.” 
providing a first coverage set, for the object, that references the first snapshot and also references each other snapshot that includes the one or more parent objects at least by ([0097] “The governance list field 304 includes all of the snapshot IDs that govern the particular inode. In other words, if the inode corresponds to a version(s) of a file or directory, the snapshot ID associated with the version(s) appears in the governance list of the inode”) and the first coverage set is the governance list while the references to the first and 
providing…access to a version of the object based on a correspondence of the version and a snapshot referenced by the first coverage set of the object at least by ([0169] “In one embodiment, the read file process 700 begins 701 by receiving the LIN of the file version to be read 702 and the snapshot ID of the file version 703. In another embodiment, the path to the file version is received. In one embodiment, the snapshot ID of the file version 703 is stored in an in-memory cache structure. In embodiments that utilize the user interface described with respect to FIG. 28, the path includes a .snapshot/ subdirectory if a snapshot version is sought.” [0170] “Next, the process gets the inode that corresponds to the received LIN/snapshot ID pair. This step can be performed using lookup techniques known to those with ordinary skill in the art.”) and accessing a version of the object base on a correspondence of the version and a snapshot referenced by the first coverage set is the retrieval of the inode that corresponds to the received LIN/snapshot ID pair. The snapshot ID is referenced in the governance list (coverage set) as previously cited.
and instantiating a coverage engine in response to an update to the one or more entities of the object at least by ([0125] “FIG. 7A illustrates one embodiment of a top-level flowchart of operations 600 for modifying a file or a directory. Because the operations needed for modifying a file or a directory, in some instances, involve copying data only in response to a write request, some of the operations discussed herein will be referred to as a "copy on write"  in response to an update to the object is the executing of the painting operation in response to initiating a process for modifying a file/directory.
wherein the coverage engine performs further actions, comprising: comparing the update to one or more entities of a coverage update epoch associated with the one or more parent objects at least by ([0131] “In one embodiment, the painting process 602 begins 620 at decision block 621 by asking whether the last snapshot ID stored in the file or directory to be modified (or “target file/dir”), is less than the global count. As discussed previously, the global count can be used to indicate the relative time when a snapshot was created or when the governance list of a particular inode was updated. Thus, in the depicted embodiment, the global count is a value that is greater than or equal to any snapshot ID stored in the system. If the last snapshot ID is not less than the global count, then we know that the snapshot ID is equal to the global count and the governance list of the inode is, therefore, up to date. Then, the process ends 636.” [0132] “However, if the last snapshot ID is less than the global count 
 and updating one or more coverage sets of the one or more parent objects based on one or more grandparents of the object at least by ([0135] “However, if the snapshot ID is greater than or equal to EXAMINED MINIMUM 626, the snapshot ID is added to the governance list of the target file/dir 627. In other words, the snapshot associated with the particular snapshot ID is more recent than the last time the target file/dir was painted 626. Thus, the governance list of the target file/dir is updated 627.” [0137] “After breaking 631, the last snapshot ID field of the target file/dir is updated with the global snapshot count 635 to indicate when it was last painted. Then, the painting process 602 ends.”).
Anderson fails to explicitly disclose “wherein one or more of a user or a service employs an interface to select the object as a root of the first snapshot and trigger generation of the first snapshot; …read-only access…; wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored, reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Pandit teaches wherein one or more of a user or a service employs an interface to select the object as a root of the first snapshot and trigger generation of the first snapshot at least by ([0029] “The object storage server 121 hosts an object storage interface 125. The object storage interface 125 forms requests to create, read, delete, etc., objects in the object storage space 127 and provides responses to requests.” [0050] “FIGS. 3A-3B are flowcharts of example operations for creating a snapshot of a file container in object storage” [0051] “At block 301, a storage manager detects a snapshot request for a root file container object in object storage based on an external non-object storage data source.” [0068] “At block 323, the storage manager generates a notification that the snapshot instance is complete.”) and the snapshot request, formed by the object storage interface, for a root file container object in object storage is the selecting of the object as a root of the first snapshot which causes the generation of a snapshot of a file container in object storage.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Pandit into the teaching of Anderson because the references 
Anderson, Pandit fail to explicitly disclose “…read-only access…; wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored, reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Lopez teaches the following limitations, …read-only access… at least by ([col. 2, lines 51-53] “In various embodiments, files are stored by breaking them into segments or “chunks”, and storing each chunk as an immutable object” [col. 7, lines 12-15] “In various embodiments, chunks are immutable once stored. If file data is modified, affected data is stored as a new chunk and assigned a next chunk id in order.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lopez into the teaching of Anderson, Pandit because the references similarly discloses operations pertaining to snapshots. Consequently, one of ordinary skill in the art would be motivated to further modify the systems 
Anderson, Pandit, Lopez fail to disclose “wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored, reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Gupta teaches, wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored at least by ([col. 1, lines 32-34] “The file system may create a snapshot of the entire system state or, more granularly, a state of a file system object.” [col. 2, lines 50-55] ”the distributed secondary storage system allows clients to create snapshots of files, directories, and the entire file system. In one embodiment, a snapshot of a file in the distributed secondary storage system is a pointer that references the state of the file at a given point in time.” [col. 7, lines 1-5] “File p 315 represents a snapshot copy of the file f 305 currently presented in FIG. 3. File p 315 includes pointers to the original data in the file f 305. The pointers labels are represented by the original data label with an appended asterisk”) and the pointers (coverage 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gupta into the teaching of Anderson, Pandit, Lopez because the references similarly disclose snapshotting of file systems. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the variable granularity of snapshots as in Gupta in order to be able to control the size of the snapshots that are generated.
Anderson, Pandit, Lopez, Gupta fail to disclose “wherein the snapshot referenced by the first coverage set is employed to…reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Nallathambi teaches wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by covering one or more portions of the file system instead of the entire file system to … reduce an amount of time to generate the snapshot at least by ([0006] “Rather than configuring storage policies that are directed at and are launched on a subclient basis as in the prior art, the illustrative unified-snapshot storage policy operates at the system level to enable the system to automatically discover the relevant components for which snapshots are to be taken on a 
and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system at least by ([0164] “a snapshot may be thought of as an “instant” image of the primary data 112 at a given point in time” [0171] “Some types of secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots).”) and each the snapshots are created at different points in time which can be captured periodically.
 prior to the effective filing date of the claimed invention to incorporate the teaching of Nallathambi into the teaching of Anderson, Pandit, Lopez, Gupta because the references similarly discloses operations pertaining to snapshots. Therefore, they are all within similar fields of invention.
Anderson, Pandit, Lopez, Gupta, Nallathambi fail to disclose “wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by covering one or more portions of the file system instead of the entire file system to reduce a size of the snapshot that is stored”
However, Havewala teaches the above limitation at least by ([0063] “In an aspect of this embodiment, however, the snapshot processor 160, upon receiving the snapshot bitmap 140, or access thereto, or alternatively an updated snapshot bitmap 140, or access thereto, effectively maintains a snapshot 170 for a volume 150 that contains only system file metadata 175. In this aspect of this embodiment the resultant snapshot 170 is of a significantly smaller size than what is required if the snapshot processor 160 were to continue to perform copy-on-writes and maintain a snapshot 170 for the entire volume 150, i.e., both user data objects 115 and file system metadata objects 115.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Havewala into the teaching of Anderson, Pandit, Lopez, Gupta Nallathambi the  references similarly disclose the processing of snapshots. Consequently, one of ordinary skill in the art would be motivated to further modify 
As per claim 2, claim 1 is incorporated, Anderson further discloses:
providing a representative coverage set that is associated with one or more descendant objects, wherein the representative coverage set references the coverage set that includes the object at least by ([0097] “The governance list field 304 includes all of the snapshot IDs that govern the particular inode. In other words, if the inode corresponds to a version(s) of a file or directory, the snapshot ID associated with the version(s) appears in the governance list of the inode” [0108] “In one embodiment, the LIN table stores the LIN/snapshot ID pairs of all of the files and directories in the system. Accordingly, each LIN/snapshot ID pair references the corresponding inode version of a file or directory using, for example, a pointer.”) and the first coverage set is the governance list while the references to the first and other snapshots including the parents objects are the snapshot IDs listed in the governance list.
and providing…version of the one or more descendant objects based on the coverage set, wherein the version corresponds to a snapshot that is referenced in the coverage set at least by ([0169] “In one embodiment, the read file process 700 begins 701 by receiving the LIN of the file version to be read 702 and the snapshot ID of the file version 703. In another embodiment, the path to the file version is received. In one embodiment, the snapshot ID of the file version 703 is stored in an in-memory cache structure. In embodiments that 
Lopez further discloses:
read-only version at least by ([col. 2, lines 51-53] “In various embodiments, files are stored by breaking them into segments or “chunks”, and storing each chunk as an immutable object” [col. 7, lines 12-15] “In various embodiments, chunks are immutable once stored. If file data is modified, affected data is stored as a new chunk and assigned a next chunk id in order.” [col. 8, lines 11-13] “A “version” or last chunk id assigned as of the time the snapshot is to be created is determined (1106).”
As per claim 3, claim 1 is incorporated, Lopez further discloses:
closing an epoch of the file system, wherein the closed epoch was the current epoch; starting a new epoch of the file system; and associating an identity of the closed epoch with the snapshot at least by ([cols. 7-8, lines 13-15, 60-5] “If file data is modified, affected data is stored as a new chunk and assigned a next chunk id in order…In various embodiments, the fact that chunk id values increase monotonically as new chunks are stored, and that chunks are immutable once stored, enable chunk id values to be used as disclosed herein to determine whether a given chunk, such as one that may otherwise be subject to deletion, is or is not associated with a particular snapshot. In various 
As per claim 4, claim 1 is incorporated, Anderson further discloses:
moving another object to a location in the file system that associates one or more different parent objects with the other object at least by ([0017] “The system may include a hierarchical structure for storing data including directory nodes and file nodes; and an indication that the data in a file should be preserved as of specified point in time stored initially at a node other than the file node.” [0021] “A further embodiment of the invention includes a processor accessible data storage system allowing for the storage of data representing a file system with a root-accessible directory-level snapshot structure. The system may include a hierarchical structure for storing data including a root directory node, directory nodes, and file nodes; and a representation of a snapshot of at least one branch of the hierarchical structure, at least one branch comprising a top node; a sequence of at least one mini-snapshot node representing a path from the root directory node to the top node at the time of the creation of the snapshot, each mini-snapshot node comprising a reference from the mini-snapshot node to a child mini-snapshot node or the top node.”) and the another object could be any 
wherein a second coverage set associated with one or more new parent objects is different than a third coverage set associated with one or more previous parent objects of the other object at least by ([0076] “As depicted, the root of the file system 200 is /ifs 201. From here, files and directories branch outward, each with a corresponding inode. In one embodiment, inodes that correspond to directories may have one or more child inodes and possibly even one or more grandchild, great-grandchild inodes, and/or other descendents.” [0093] “FIG. 3 illustrates one embodiment of some of the data elements of an inode data structure in a file system. As used herein, the data elements associated with a particular inode data structure are referred to as the metadata for the inode. In one embodiment, each element is a field that stores information about the inode, and the metadata is a collection of the information stored in the fields. As used herein, the metadata associated with a file or directory will be referred to as an inode.” [0094] “In the depicted embodiment, the fields in the inode metadata structure 300 include, but are not limited to, the mode field 301, the LIN field 302, the last snapshot identifier field (“last snapshot ID”) 303, and the governance list field 304.” [0097] “The governance list field 304 includes all of the snapshot IDs that govern the particular inode. In other words, if the inode corresponds to a version(s) of a file or directory, the snapshot ID associated with the version(s) appears in the governance list of the inode”).
and providing a primary coverage set that references each snapshot that includes the one or more parent objects and the one or more previous parent objects at least by ([0131] “As discussed previously, the global count can be used to indicate the relative time when a snapshot was created or when the governance list of a particular inode was updated. Thus, in the depicted embodiment, the global count is a value that is greater than or equal to any snapshot ID stored in the system. If the last snapshot ID is not less than the global count, then we know that the snapshot ID is equal to the global count and the governance list of the inode is, therefore, up to date.” [0140] “While FIG. 7B illustrates one embodiment of a painting operation, it is recognized that other embodiments may be used. For example, the process may also paint ancestors of the target file/dir or may use other looping instructions.”).
As per claim 5, claim 1 is incorporated, Anderson further discloses:
providing one or more objects for deletion at least by ([0106] “For example, file4 209 with LIN 5001, file5 211 with LIN 5003, and file6 212 with LIN 5004 were either modified or deleted after snapshot one 211 was taken.”).
updating one or more coverage sets associated with the one or more objects based on each of their parent objects at least by ([0138] “In other words, block 632 determines whether the EXAMINED DIRECTORY or the child of the EXAMINED DIRECTORY (which was previously considered by for loops 624 and 624) was last painted. Then, if EXAMINED DIRECTORY is not out of date, as determined by the global snapshot count and the condition presented in the while loop 623, EXAMINED DIRECTORY is updated to be the parent of the 
adding the one or more objects to a dead object data store at least by ([0105] “In one embodiment, the LIN field(s) 312, 313, 314, 315, 316, 317 stores the LINs associated with files or directories that have been modified or deleted from the file system after the corresponding snapshot was created.”).
wherein the one or more objects remain associated with snapshots that are referenced in their one or more coverage sets at least by ([0066] “In one embodiment, if the current version of a file or a directory has been deleted from the system, it is possible for a file or directory to have snapshot versions but not have a current version.” [0105] “In one embodiment, the LIN field(s) 312, 313, 314, 315, 316, 317 stores the LINs associated with files or directories that have been modified or deleted from the file system after the corresponding snapshot was created.”).
and deleting the one or more objects from the file system at least by ([0106] “For example, file4 209 with LIN 5001, file5 211 with LIN 5003, and file6 212 with LIN 5004 were either modified or deleted after snapshot one 211 was taken.”).
As per claim 6, claim 1 is incorporated, Anderson further discloses:
providing one or more snapshots for deletion; determining one or more objects that are included in the one or more snapshots that are provided for deletion; disassociating the one or more objects from the one or more snapshots that are provided for deletion; and deleting the one or more snapshots provided for deletion at least by ([0030] “An additional embodiment of the present invention includes a method of deleting a snapshot in a storage system wherein the storage system is comprised of a hierarchical data structure of directory and file nodes wherein generally only the portions of blocks of data that have been modified by the system are stored in the snapshot portion of the storage system to permit recreation of the data as of the point in time of the snapshot, the method of deletion of a snapshot. The method may include vesting all files covered by the snapshot which have been modified since the creation of the snapshot; deleting the reference to the snapshot in the active snapshot list; and deleting blocks of data no longer in use.”) and the disassociating of the one or more objects is the deleting of the reference to the snapshot in the active snapshot list.
As per claim 7, claim 1 is incorporated, Anderson further discloses:
wherein the file system engine performs further actions, including generating new snapshots based on one or more of a schedule, a rule-based policy, or a user-input at least by ([0064] “Some of the embodiments disclosed herein permit a user to take a snapshot of data stored on the file system.”).
Regarding claim 8, Anderson discloses:
A system for managing data in a file system over a network, comprising: a network computer, comprising: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: instantiating a file system engine to perform further actions, including: providing an object from the file system that has one or more parent objects at least by ([0026] “The data storage system may include a hierarchical data storage structure with directory nodes and file nodes in a tree structure, at least some of said directory nodes having a plurality of file nodes as children; a snapshot identifier associated with a directory to designate a snapshot as of a given time, the snapshot including the directory and all subdirectories, if any, and all files under the directory; and the same snapshot identifier associated with each of the subdirectories, if any, and files under the directory.” [0075] “FIG. 2A illustrates one embodiment of a file system hierarchy indicating one embodiment of snapshots taken on the file system hierarchy. As shown, each of the files and directories within the file system 200 is assigned a unique identifier referred to as a Logical Inode Number (“LIN”). The LIN uniquely refers to the on-disk data structures for the file or directory. For example, the LIN associated with /ifs is 2. Accordingly, this inode will be referred to herein as inode two.” [0076] “As depicted, the root of the file system 200 is /ifs 201. From here, files and directories branch outward, each with a corresponding inode. In one embodiment, inodes that correspond to directories may have one or more child inodes and possibly even one or more grandchild, great-grandchild inodes, and/or other descendents.”) and the objects are the files/directories in a hierarchy including many child, parent, and grandparent relationships as seen in at least Figs. 2A-2B.
wherein each object includes one or more entities at least by ([0060] “A directory, similar to a file, is a collection of data stored in one unit under a directory name. A directory, however, is a specialized collection of data regarding elements in a file system. In one embodiment, a file system is organized in a tree-like structure. Directories are organized like the branches of trees. Directories may begin with a root directory and/or may include other branching directories. Files resemble the leaves or the fruit of the tree”) and each of the objects are files or directories which each include at least one or more files (entities).
generating a first snapshot in a current epoch, wherein the first snapshot is based on the object and one or more descendants of the object at least by ([0024] “The method may include creating a first snapshot file version of a current file when a snapshot of a portion of data in the data storage structure which includes said file is taken” [0026] “The data storage system may include a hierarchical data storage structure with directory nodes and file nodes in a tree structure, at least some of said directory nodes having a plurality of file nodes as children; a snapshot identifier associated with a directory to designate a snapshot as of a given time, the snapshot including the directory and all subdirectories, if any, and all files under the directory; and the same snapshot identifier associated with each of the subdirectories, if any, and files under the directory.” [0067] “In one embodiment, when a snapshot is created, it is created in constant time.” [0077] “The dashed lines 221, 222, 223 in FIG. 2A correspond to snapshots of the file system 200. In one embodiment, each of the snapshots has a snapshot 
providing a first coverage set, for the object, that references the first snapshot and also references each other snapshot that includes the one or more parent objects at least by ([0097] “The governance list field 304 includes all of the snapshot IDs that govern the particular inode. In other words, if the inode corresponds to a version(s) of a file or directory, the snapshot ID associated with the version(s) appears in the governance list of the inode”) and the first coverage set is the governance list while the references to the first and other snapshots including the parents objects are the snapshot IDs listed in the governance list.
providing…access to a version of the object based on a correspondence of the version and a snapshot referenced by the first coverage set of the object at least by ([0169] “In one embodiment, the read file process 700 begins 701 by receiving the LIN of the file version to be read 702 and the snapshot ID of the file version 703. In another embodiment, the path to the file version is received. In one embodiment, the snapshot ID of the file version 703 is stored in an in-memory cache structure. In embodiments that utilize the user interface described with respect to FIG. 28, the path includes a .snapshot/ subdirectory if a snapshot version is sought.” [0170] “Next, the process gets the inode that corresponds to the received LIN/snapshot ID pair. This step can be performed using lookup techniques known to those with ordinary skill in the art.”) and accessing a version of the object base on a correspondence of the version and a snapshot referenced by the first coverage set is the retrieval of the inode that corresponds to the received LIN/snapshot ID pair. The snapshot ID is referenced in the governance list (coverage set) as previously cited.
and instantiating a coverage engine in response to an update to the one or more entities of the object at least by ([0125] “FIG. 7A illustrates one embodiment of a top-level flowchart of operations 600 for modifying a file or a directory. Because the operations needed for modifying a file or a directory, in some instances, involve copying data only in response to a write request, some of the operations discussed herein will be referred to as a "copy on write" ("COW").” [0126] “The process 600 of modifying a file or directory begins 601 by executing the painting operation 602 depicted in FIG. 7B. After the painting  in response to an update to the object is the executing of the painting operation in response to initiating a process for modifying a file/directory.
wherein the coverage engine performs further actions, comprising: comparing the update to one or more entities of a coverage update epoch associated with the one or more parent objects at least by ([0131] “In one embodiment, the painting process 602 begins 620 at decision block 621 by asking whether the last snapshot ID stored in the file or directory to be modified (or “target file/dir”), is less than the global count. As discussed previously, the global count can be used to indicate the relative time when a snapshot was created or when the governance list of a particular inode was updated. Thus, in the depicted embodiment, the global count is a value that is greater than or equal to any snapshot ID stored in the system. If the last snapshot ID is not less than the global count, then we know that the snapshot ID is equal to the global count and the governance list of the inode is, therefore, up to date. Then, the process ends 636.” [0132] “However, if the last snapshot ID is less than the global count 621, two variables are initialized 622: EXAMINED MINIMUM=last snapshot ID+1; and EXAMINED DIRECTORY=parent inode of the target file/dir. Next, a while 
 and updating one or more coverage sets of the one or more parent objects based on one or more grandparents of the object at least by ([0135] “However, if the snapshot ID is greater than or equal to EXAMINED MINIMUM 626, the snapshot ID is added to the governance list of the target file/dir 627. In other words, the snapshot associated with the particular snapshot ID is more recent than the last time the target file/dir was painted 626. Thus, the governance list of the target file/dir is updated 627.” [0137] “After breaking 631, the last snapshot ID field of the target file/dir is updated with the global snapshot count 635 to indicate when it was last painted. Then, the painting process 602 ends.”).
and a client computer, comprising: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: receiving, … version of the object at least by ([0169] “In one embodiment, the read file process 700 begins 701 by receiving the LIN of the file version to be read 702 and the snapshot ID of the file version 703. In another embodiment, the path to the file version is received.”).
Anderson fails to explicitly disclose “wherein one or more of a user or a service employs an interface to select the object as a root of the first snapshot and trigger generation of the first snapshot; …read-only access…; wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored”
However, Pandit teaches wherein one or more of a user or a service employs an interface to select the object as a root of the first snapshot and trigger generation of the first snapshot at least by ([0029] “The object storage server 121 hosts an object storage interface 125. The object storage interface 125 forms requests to create, read, delete, etc., objects in the object storage space 127 and provides responses to requests.” [0050] “FIGS. 3A-3B are flowcharts of example operations for creating a snapshot of a file container in object storage” [0051] “At block 301, a storage manager detects a snapshot request for a root file container object in object storage based on an external non-object storage data source.” [0068] “At block 323, the storage manager generates a notification that the snapshot instance is complete.”) and the snapshot request, formed by the object storage interface, for a root file container object in object storage is the selecting of the object as a root of the first snapshot which causes the generation of a snapshot of a file container in object storage.
 prior to the effective filing date of the claimed invention to incorporate the teaching of Pandit into the teaching of Anderson because the references similarly discloses operations pertaining to snapshots. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Anderson to further include generating of snapshots based on the selection of a root object as in Pandit in order to easily initiate the generation of a snapshot.
Anderson, Pandit fail to explicitly disclose “…read-only access…; wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored”
However, Lopez teaches read-only access at least by ([col. 2, lines 51-53] “In various embodiments, files are stored by breaking them into segments or “chunks”, and storing each chunk as an immutable object” [col. 7, lines 12-15] “In various embodiments, chunks are immutable once stored. If file data is modified, affected data is stored as a new chunk and assigned a next chunk id in order.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lopez into the teaching of Anderson, Pandit because the references similarly discloses operations pertaining to snapshots. Consequently, one of ordinary skill in the art would be motivated to further modify the systems 
Anderson, Pandit, Lopez fail to disclose “wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by covering one or more portions of the file system instead of the entire file system to reduce a size of the snapshot that is stored, reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Gupta teaches, wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored at least by ([col. 1, lines 32-34] “The file system may create a snapshot of the entire system state or, more granularly, a state of a file system object.” [col. 2, lines 50-55] ”the distributed secondary storage system allows clients to create snapshots of files, directories, and the entire file system. In one embodiment, a snapshot of a file in the distributed secondary storage system is a pointer that references the state of the file at a given point in time.” [col. 7, lines 1-5] “File p 315 represents a snapshot copy of the file f 305 currently presented in FIG. 3. File p 315 includes pointers to the original data in the file f 305. The pointers labels are represented by the original data label with an appended asterisk”) and the pointers (coverage set) corresponding to the snapshots of directories covers an increased 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gupta into the teaching of Anderson, Pandit, Lopez because the references similarly disclose snapshotting of file systems. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the variable granularity of snapshots as in Gupta in order to be able to control the size of the snapshots that are generated.
Anderson, Pandit, Lopez, Gupta fail to disclose “wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by covering one or more portions of the file system instead of the entire file system to reduce a size of the snapshot that is stored, reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Nallathambi teaches, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system at least by ([0164] “a snapshot may be thought of as an “instant” image of the primary data 112 at a given point in time” [0171] “Some types of secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots).”) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Nallathambi into the teaching of Anderson, Pandit, Lopez, Gupta because the references similarly discloses operations pertaining to snapshots. Therefore, they are all within similar fields of invention.
Anderson, Pandit, Lopez, Nallathambi fail to disclose “wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by covering one or more portions of the file system instead of the entire file system to reduce a size of the snapshot that is stored”
However, Havewala teaches the above limitation at least by ([0063] “In an aspect of this embodiment, however, the snapshot processor 160, upon receiving the snapshot bitmap 140, or access thereto, or alternatively an updated snapshot bitmap 140, or access thereto, effectively maintains a snapshot 170 for a volume 150 that contains only system file metadata 175. In this aspect of this embodiment the resultant snapshot 170 is of a significantly smaller size than what is required if the snapshot processor 160 were to continue to perform copy-on-writes and maintain a snapshot 170 for the entire volume 150, i.e., both user data objects 115 and file system metadata objects 115.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Havewala into the teaching of Anderson, Pandit, Lopez, Gupta, Nallathambi the  references similarly disclose the processing of snapshots. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the scoped snapshots as in Havewala in order to reduce the amount of memory required to store each snapshot.
Regarding claim 15, Anderson discloses:
A processor readable non-transitory storage media that includes instructions for managing data in a file system over a network, wherein execution of the instructions by one or more processors on one or more network computers performs actions, comprising: providing an object from the file system that has one or more parent objects at least by ([0026] “The data storage system may include a hierarchical data storage structure with directory nodes and file nodes in a tree structure, at least some of said directory nodes having a plurality of file nodes as children; a snapshot identifier associated with a directory to designate a snapshot as of a given time, the snapshot including the directory and all subdirectories, if any, and all files under the directory; and the same snapshot identifier associated with each of the subdirectories, if any, and files under the directory.” [0075] “FIG. 2A illustrates one embodiment of a file system hierarchy indicating one embodiment of snapshots taken on the file system hierarchy. As shown, each of the files and directories within the file system 200 is assigned a unique identifier referred to as a Logical Inode Number (“LIN”). The LIN uniquely refers to the on-disk data structures for the file or directory. For example, the LIN associated with /ifs is 2. 
wherein each object includes one or more entities at least by ([0060] “A directory, similar to a file, is a collection of data stored in one unit under a directory name. A directory, however, is a specialized collection of data regarding elements in a file system. In one embodiment, a file system is organized in a tree-like structure. Directories are organized like the branches of trees. Directories may begin with a root directory and/or may include other branching directories. Files resemble the leaves or the fruit of the tree”) and each of the objects are files or directories which each include at least one or more files (entities).
generating a first snapshot in a current epoch, wherein the first snapshot is based on the object and one or more descendants of the object at least by ([0024] “The method may include creating a first snapshot file version of a current file when a snapshot of a portion of data in the data storage structure which includes said file is taken” [0026] “The data storage system may include a hierarchical data storage structure with directory nodes and file nodes in a tree 
providing a first coverage set, for the object, that references the first snapshot and also references each other snapshot that includes the one or more parent objects at least by ([0097] “The governance list field 304 includes all of the snapshot IDs that govern the particular inode. In other words, if the inode corresponds to a version(s) of a file or directory, the snapshot ID associated with the version(s) appears in the governance list of the inode”) and the first coverage set is the governance list while the references to the first and other snapshots including the parents objects are the snapshot IDs listed in the governance list.
providing…access to a version of the object based on a correspondence of the version and a snapshot referenced by the first coverage set of the object at least by ([0169] “In one embodiment, the read file process 700 begins 701 by receiving the LIN of the file version to be read 702 and the snapshot ID of the file version 703. In another embodiment, the path to the file version is received. In one embodiment, the snapshot ID of the file version 703 is stored in an in-memory cache structure. In embodiments that utilize the user interface described with respect to FIG. 28, the path includes a .snapshot/ subdirectory if a snapshot version is sought.” [0170] “Next, the process gets the inode that corresponds to the received LIN/snapshot ID pair. This step can be performed using lookup techniques known to those with ordinary skill in the art.”) and accessing a version of the object base on a correspondence of the version and a snapshot referenced by the first coverage set is the retrieval of the inode that 
and instantiating a coverage engine in response to an update to the one or more entities of the object at least by ([0125] “FIG. 7A illustrates one embodiment of a top-level flowchart of operations 600 for modifying a file or a directory. Because the operations needed for modifying a file or a directory, in some instances, involve copying data only in response to a write request, some of the operations discussed herein will be referred to as a "copy on write" ("COW").” [0126] “The process 600 of modifying a file or directory begins 601 by executing the painting operation 602 depicted in FIG. 7B. After the painting process 602 terminates 636, decision block 603 determines whether the file or directory that will be modified is governed by a snapshot. The painting process 602, in part, can determine whether the file or directory is governed by a snapshot. If the file or directory is governed by a snapshot, then the create snapshot version of file or directory process 604 is executed.”) and the instantiating of a coverage engine in response to an update to the object is the executing of the painting operation in response to initiating a process for modifying a file/directory.
wherein the coverage engine performs further actions, comprising: comparing the update to one or more entities of a coverage update epoch associated with the one or more parent objects at least by ([0131] “In one embodiment, the painting process 602 begins 620 at decision block 621 by asking whether the last snapshot ID stored in the file or directory to be modified 
 and updating one or more coverage sets of the one or more parent objects based on one or more grandparents of the object at least by ([0135] “However, if the snapshot ID is greater than or equal to EXAMINED MINIMUM 626, the snapshot ID is added to the governance list of the target file/dir 627. In other words, the snapshot associated with the particular snapshot ID is more recent than the last time the target file/dir was painted 626. Thus, the governance 
Anderson fails to explicitly disclose “wherein one or more of a user or a service employs an interface to select the object as a root of the first snapshot and trigger generation of the first snapshot; …read-only access…; wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored, reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Pandit teaches wherein one or more of a user or a service employs an interface to select the object as a root of the first snapshot and trigger generation of the first snapshot at least by ([0029] “The object storage server 121 hosts an object storage interface 125. The object storage interface 125 forms requests to create, read, delete, etc., objects in the object storage space 127 and provides responses to requests.” [0050] “FIGS. 3A-3B are flowcharts of example operations for creating a snapshot of a file container in object storage” [0051] “At block 301, a storage manager detects a snapshot request for a root file container object in object storage based on an external non-object storage data source.” [0068] “At block 323, the storage manager 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Pandit into the teaching of Anderson because the references similarly discloses operations pertaining to snapshots. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Anderson to further include generating of snapshots based on the selection of a root object as in Pandit in order to easily initiate the generation of a snapshot.
Anderson, Pandit fails to explicitly disclose “…read-only access…; wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored, reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Lopez teaches the following limitations, read-only access at least by ([col. 2, lines 51-53] “In various embodiments, files are stored by breaking them into segments or “chunks”, and storing each chunk as an a new chunk and assigned a next chunk id in order.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lopez into the teaching of Anderson, Pandit because the references similarly discloses operations pertaining to snapshots. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include epochs referring to periods of time between snapshots as in Lopez.
Anderson, Pandit, Lopez fail to disclose “wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored, reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Gupta teaches, wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored at least by ([col. 1, lines 32-34] “The file system may create a snapshot of the entire system state or, 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gupta into the teaching of Anderson, Pandit, Lopez because the references similarly disclose snapshotting of file systems. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the variable granularity of snapshots as in Gupta in order to be able to control the size of the snapshots that are generated.
Anderson, Pandit, Lopez, Gupta fail to disclose “wherein the snapshot referenced by the first coverage set is employed to…reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
Nallathambi teaches wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by covering one or more portions of the file system instead of the entire file system to … reduce an amount of time to generate the snapshot at least by ([0006] “Rather than configuring storage policies that are directed at and are launched on a subclient basis as in the prior art, the illustrative unified-snapshot storage policy operates at the system level to enable the system to automatically discover the relevant components for which snapshots are to be taken on a unified basis. This approach is more streamlined operationally and, by generating fewer snapshots, the approach is more efficient for the storage array(s). Thus, any combination of subclients, whether part of one client or many clients, may be represented in one per-LUN unified snapshot based on a given unified-snapshot storage policy. The illustrative embodiment provides both (i) increased granularity of choice, by allowing any combination of subclients to associate with a given unified-snapshot storage policy regardless of the identity of the subclients' respective clients; and (ii) substantially fewer snapshot operations and resultant snapshots, which more efficiently utilizes the system's storage arrays.”, [0167]) and the referencing of the snapshot is the utilization of unified snapshots which increases granularity as well as utilizing less snapshot operations (reduce an amount of time to generate the snapshot). The utilization of the unified snapshots only covers part of and not the entire file system as shown in at least [0167] which discloses that the snapshot may include a set of pointers derived from the files system and may even be created at the block-level.
and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system at least by ([0164] “a snapshot may be thought of as an “instant” image of the primary data 112 at a given point in time” [0171] “Some types of secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots).”) and each the snapshots are created at different points in time which can be captured periodically.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Nallathambi into the teaching of Anderson, Pandit, Lopez, Gupta because the references similarly discloses operations pertaining to snapshots. Therefore, they are all within similar fields of invention.
Anderson, Pandit, Lopez, Gupta, Nallathambi fail to disclose “wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by covering one or more portions of the file system instead of the entire file system to reduce a size of the snapshot that is stored”
However, Havewala teaches the above limitation at least by ([0063] “In an aspect of this embodiment, however, the snapshot processor 160, upon receiving the snapshot bitmap 140, or access thereto, or alternatively an updated snapshot bitmap 140, or access thereto, effectively maintains a snapshot 170 for a volume 150 that contains only system file metadata 175. In this aspect of this embodiment the resultant snapshot 170 is of a significantly smaller size than what is required if the snapshot processor 160 were to continue to perform copy-
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Havewala into the teaching of Anderson, Pandit, Lopez, Gupta Nallathambi the  references similarly disclose the processing of snapshots. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the scoped snapshots as in Havewala in order to reduce the amount of memory required to store each snapshot.
Regarding claim 22, Anderson discloses:
A network computer for managing data in a file system over a network, comprising: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: providing an object from the file system that has one or more parent objects at least by ([0026] “The data storage system may include a hierarchical data storage structure with directory nodes and file nodes in a tree structure, at least some of said directory nodes having a plurality of file nodes as children; a snapshot identifier associated with a directory to designate a snapshot as of a given time, the snapshot including the directory and all subdirectories, if any, and all files under the directory; and the same snapshot identifier associated with each of the subdirectories, if any, and files under the directory.” [0075] “FIG. 2A illustrates one embodiment of a file system hierarchy indicating one embodiment 
wherein each object includes one or more entities at least by ([0060] “A directory, similar to a file, is a collection of data stored in one unit under a directory name. A directory, however, is a specialized collection of data regarding elements in a file system. In one embodiment, a file system is organized in a tree-like structure. Directories are organized like the branches of trees. Directories may begin with a root directory and/or may include other branching directories. Files resemble the leaves or the fruit of the tree”) and each of the objects are files or directories which each include at least one or more files (entities).
generating a first snapshot in a current epoch, wherein the first snapshot is based on the object and one or more descendants of the object at least by 
providing a first coverage set, for the object, that references the first snapshot and also references each other snapshot that includes the one or more parent objects at least by ([0097] “The governance list field 304 includes all of the snapshot IDs that govern the particular inode. In other words, if the inode corresponds to a version(s) of a file or directory, the snapshot ID associated with the version(s) appears in the governance list of the inode”) and the first coverage set is the governance list while the references to the first and other snapshots including the parents objects are the snapshot IDs listed in the governance list.
providing…access to a version of the object based on a correspondence of the version and a snapshot referenced by the first coverage set of the object at least by ([0169] “In one embodiment, the read file process 700 begins 701 by receiving the LIN of the file version to be read 702 and the snapshot ID of the file version 703. In another embodiment, the path to the file version is received. In one embodiment, the snapshot ID of the file version 703 is stored in an in-memory cache structure. In embodiments that utilize the user interface described with respect to FIG. 28, the path includes a .snapshot/ subdirectory if a snapshot version is sought.” [0170] “Next, the process gets the inode that corresponds to the received LIN/snapshot ID pair. This step can be performed using lookup techniques known to those with ordinary skill in the art.”) and 
and instantiating a coverage engine in response to an update to the one or more entities of the object at least by ([0125] “FIG. 7A illustrates one embodiment of a top-level flowchart of operations 600 for modifying a file or a directory. Because the operations needed for modifying a file or a directory, in some instances, involve copying data only in response to a write request, some of the operations discussed herein will be referred to as a "copy on write" ("COW").” [0126] “The process 600 of modifying a file or directory begins 601 by executing the painting operation 602 depicted in FIG. 7B. After the painting process 602 terminates 636, decision block 603 determines whether the file or directory that will be modified is governed by a snapshot. The painting process 602, in part, can determine whether the file or directory is governed by a snapshot. If the file or directory is governed by a snapshot, then the create snapshot version of file or directory process 604 is executed.”) and the instantiating of a coverage engine in response to an update to the object is the executing of the painting operation in response to initiating a process for modifying a file/directory.
wherein the coverage engine performs further actions, comprising: comparing the update to one or more entities of a coverage update epoch associated with the one or more parent objects at least by ([0131] “In one 
 and updating one or more coverage sets of the one or more parent objects based on one or more grandparents of the object at least by ([0135] “However, if the snapshot ID is greater than or equal to EXAMINED MINIMUM 626, the snapshot ID is added to the governance list of the target file/dir 627. In 
Anderson fails to explicitly disclose “wherein one or more of a user or a service employs an interface to select the object as a root of the first snapshot and trigger generation of the first snapshot; …read-only access…; wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored, reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Pandit teaches wherein one or more of a user or a service employs an interface to select the object as a root of the first snapshot and trigger generation of the first snapshot at least by ([0029] “The object storage server 121 hosts an object storage interface 125. The object storage interface 125 forms requests to create, read, delete, etc., objects in the object storage space 127 and provides responses to requests.” [0050] “FIGS. 3A-3B are flowcharts of example operations for creating a snapshot of a file container in object storage” [0051] “At block 301, a storage manager detects a snapshot a root file container object in object storage based on an external non-object storage data source.” [0068] “At block 323, the storage manager generates a notification that the snapshot instance is complete.”) and the snapshot request, formed by the object storage interface, for a root file container object in object storage is the selecting of the object as a root of the first snapshot which causes the generation of a snapshot of a file container in object storage.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Pandit into the teaching of Anderson because the references similarly discloses operations pertaining to snapshots. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Anderson to further include generating of snapshots based on the selection of a root object as in Pandit in order to easily initiate the generation of a snapshot.
Anderson, Pandit fail to explicitly disclose “…read-only access…; wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored, reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
Lopez teaches the following limitations, …read-only access… at least by ([col. 2, lines 51-53] “In various embodiments, files are stored by breaking them into segments or “chunks”, and storing each chunk as an immutable object” [col. 7, lines 12-15] “In various embodiments, chunks are immutable once stored. If file data is modified, affected data is stored as a new chunk and assigned a next chunk id in order.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lopez into the teaching of Anderson, Pandit because the references similarly discloses operations pertaining to snapshots. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include epochs referring to periods of time between snapshots as in Lopez.
Anderson, Pandit, Lopez fail to disclose “wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored, reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Gupta teaches, wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by including every file system object covered in one or more portions of the file system instead of including all file system objects covered in the entire file system to reduce a size of the snapshot that is stored at least by ([col. 1, lines 32-34] “The file system may create a snapshot of the entire system state or, more granularly, a state of a file system object.” [col. 2, lines 50-55] ”the distributed secondary storage system allows clients to create snapshots of files, directories, and the entire file system. In one embodiment, a snapshot of a file in the distributed secondary storage system is a pointer that references the state of the file at a given point in time.” [col. 7, lines 1-5] “File p 315 represents a snapshot copy of the file f 305 currently presented in FIG. 3. File p 315 includes pointers to the original data in the file f 305. The pointers labels are represented by the original data label with an appended asterisk”) and the pointers (coverage set) corresponding to the snapshots of directories covers an increased granularity of snapshots compared to taking snapshots of the entire file system and also reduces the size of the snapshots;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gupta into the teaching of Anderson, Pandit, Lopez because the references similarly disclose snapshotting of file systems. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the variable granularity of snapshots as in Gupta in order to be able to control the size of the snapshots that are generated.
Anderson, Pandit, Lopez, Gupta fail to disclose “wherein the snapshot referenced by the first coverage set is employed to…reduce an amount of time to generate the snapshot, and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system”
However, Nallathambi teaches wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by covering one or more portions of the file system instead of the entire file system to … reduce an amount of time to generate the snapshot at least by ([0006] “Rather than configuring storage policies that are directed at and are launched on a subclient basis as in the prior art, the illustrative unified-snapshot storage policy operates at the system level to enable the system to automatically discover the relevant components for which snapshots are to be taken on a unified basis. This approach is more streamlined operationally and, by generating fewer snapshots, the approach is more efficient for the storage array(s). Thus, any combination of subclients, whether part of one client or many clients, may be represented in one per-LUN unified snapshot based on a given unified-snapshot storage policy. The illustrative embodiment provides both (i) increased granularity of choice, by allowing any combination of subclients to associate with a given unified-snapshot storage policy regardless of the identity of the subclients' respective clients; and (ii) substantially fewer snapshot operations and resultant snapshots, which more efficiently utilizes the system's storage arrays.”, [0167]) and the referencing of the snapshot is the utilization of unified snapshots which increases granularity as well as utilizing less snapshot operations (reduce an 
and create the snapshot at different rates or times than other snapshots that cover one or more other portions of the file system at least by ([0164] “a snapshot may be thought of as an “instant” image of the primary data 112 at a given point in time” [0171] “Some types of secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots).”) and each the snapshots are created at different points in time which can be captured periodically.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Nallathambi into the teaching of Anderson, Pandit, Lopez, Gupta because the references similarly discloses operations pertaining to snapshots. Therefore, they are all within similar fields of invention.
Anderson, Pandit, Lopez, Gupta, Nallathambi fail to disclose “wherein the snapshot referenced by the first coverage set is employed to increase granularity of the snapshot by covering one or more portions of the file system instead of the entire file system to reduce a size of the snapshot that is stored”
However, Havewala teaches the above limitation at least by ([0063] “In an aspect of this embodiment, however, the snapshot processor 160, upon receiving the snapshot bitmap 140, or access thereto, or alternatively an updated snapshot significantly smaller size than what is required if the snapshot processor 160 were to continue to perform copy-on-writes and maintain a snapshot 170 for the entire volume 150, i.e., both user data objects 115 and file system metadata objects 115.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Havewala into the teaching of Anderson, Pandit, Lopez, Gupta Nallathambi the  references similarly disclose the processing of snapshots. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the scoped snapshots as in Havewala in order to reduce the amount of memory required to store each snapshot.
Claims 9-14, 16-21, 23-28 recite equivalent claim limitations as the method of claims 1-7, except that they set forth the claimed invention as a system, processor readable non-transitory storage media, and network computer, as such they are rejected for the same reasons as applied hereinabove.	

	Response to Arguments
The following is in response to the amendment filed on 01/20/21.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169